Citation Nr: 0804067	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for left arm 
disability.

4.  Entitlement to service connection for left hand 
disability.

5.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2005, a statement of the case was issued 
in August 2005, and a substantive appeal was received in 
October 2005.  

For background purposes, the Board notes that service 
connection has already been established for (among other 
things) right thumb disability and a forehead scar. 


FINDINGS OF FACT

1.  Chronic cervical spine disability was not manifested 
during active service, nor is current cervical spine 
disability otherwise related to service.

2.  Chronic left shoulder disability is not currently shown.

3.  Chronic left arm disability was not manifested during 
service or for many years thereafter.

4.  Chronic left hand disability was not manifested during 
service or for many years thereafter.

5.  Hepatitis C was not manifested during active service, nor 
is current hepatitis C otherwise related to service.

6.  Hepatitis C did not develop as a result of disease, 
exposure, or other event during service.


CONCLUSIONS OF LAW

1.  Chronic cervical spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Left arm disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  Left hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in 
November 2004.  A subsequent notification was sent in March 
2006.  The claims were subsequently readjudicated in a 
November 2006 supplemental statement of the case, following 
the provision of notice.  

The November 2004 and March 2006 notifications collectively 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Service medical records dated in November 1980 reflect that 
the veteran was involved in a water diving accident.  He 
suffered a deep cut to the forehead which required 30 
stitches.  He also complained of left shoulder pain and loss 
of strength in the left arm and shoulder.  An A-C separation 
was ruled out.  An x-ray of the cervical spine was 
interpreted as normal.  The veteran was treated with a neck 
collar for spasm.  In March 1981, the veteran again 
complained of left shoulder pain.  An x-ray was normal.  
There was an assessment of snapping and crackling of AC 
junction left shoulder on all range of motion movements.  It 
appears that an impression of inflammation of cartilage due 
to snapping was entered.  An August 1981 clinical record 
refers to a motor vehicle accident with pain in the mid 
sternum.  The plan was for x-rays of the right thumb, 
cervical spine, and chest; there appears to be no subsequent 
medical references to this incident.  A Report of Medical 
Examination conducted in October 1982 reflects that the 
veteran was clinically evaluated as normal for 'upper 
extremities' and 'spine, other musculoskeletal.'  A Report of 
Medical History conducted in October 1982 reflects that the 
veteran stated that he was in 'good health.'  A Report of 
Medical Examination conducted in July 1984 for reserve 
purposes shows that the veteran was clinically evaluated as 
normal for 'upper extremities' and 'spine, other 
musculoskeletal (except right thumb).'  

The veteran underwent a VA examination in January 2005.  He 
reported that he had suffered pain located at lower back for 
30 years due to a spine condition.  The veteran underwent an 
x-ray on the cervical spine which revealed degenerative 
arthritis.  The examiner diagnosed spondylosis.  

In November 2006, the veteran underwent another VA 
examination.  He reported that he continued to have left neck 
and trapezium pain on the left side, but did not isolate or 
determine distal symptoms into the shoulder.  

Radiographic studies of the cervical spine showed endplate 
osteophyte formation, C5-C7.  The left shoulder was negative 
for osseous or articular abnormality.  The examiner diagnosed 
myofascial pain of the cervical spine, without upper 
extremity radiculopathy.  The examiner diagnosed stable 
joints with no significant abnormal musculoskeletal pathology 
of the left shoulder.  The examiner noted that the veteran 
reported subjective complaints of his neck and left shoulder 
on active duty service.  The examiner also noted that there 
was no post-service indication that the veteran received 
treatment for these conditions after 1981.  Based on a lack 
of evidence of chronicity and treatment, the examiner opined 
that the veteran's neck and left shoulder conditions were not 
due to service.



Analysis

Cervical spine disability

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for cervical spine disability.

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
cervical spine disability is etiologically related to service 
or any incident therein.  Service medical records do show an 
apparent injury to the cervical spine which was treated with 
a neck brace.  However, service medical records do not show 
the development of chronic cervical spine disability as a 
result.  Significantly, the veteran's spine was clinically 
evaluated as normal on examinations in October 1982 and July 
1984.  The clinically normal spine findings on examinations 
demonstrate that trained medical personnel were of the 
opinion that no chronic cervical spine disability was present 
at those times.  The Board views the examination reports as 
competent evidence that there was no chronic cervical spine 
disability at those times.  Also of significance is the fact 
that at the time of his October 1982 examination, the veteran 
did not report any cervical spine complaints and reported his 
present health as "good."  This suggests that the veteran 
himself did not believe that he had any ongoing cervical 
spine problems at that time.  

Moreover, a post-service diagnosis of cervical spine 
disability was not rendered until 2005.  Thus, complaints of 
symptomatology and a diagnosis related to the cervical spine 
was not rendered until approximately 23 years after 
separation from service.  Although the record presents valid 
findings of a current cervical spine disability, the span of 
time between the claimed injury and the medical documentation 
of a cervical spine disability is a significant factor that 
weighs against a claim of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  None of the 
aforementioned medical evidence suggest a link between  the 
veteran's current cervical spine disability, and the diving 
accident during service.  In fact, the record includes a 
medical opinion that it is unlikely that current cervical 
spine disability is related to the in-service injury, or any 
other incident of service.   

While acknowledging the veteran's belief that his cervical 
spine disability is due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for cervical spine disability is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left shoulder disability

Service medical records reflect that the veteran complained 
of left shoulder pain in November 1980 and again in January 
1981.  Service medical records do not reflect any other 
follow-up treatment or complaints.  Subsequent to the January 
1981 complaint, he served for approximately another year and 
a half and service medical records are devoid of any further 
complaints or treatment pertaining to the left shoulder.  
Furthermore, on separation from service, his upper 
extremities were clinically evaluated as normal.  The Board 
notes that the veteran did seek medical treatment for a 
number of unrelated complaints in 1981 and 1982.  It would 
seem reasonable to expect that he would have mentioned any 
continuing left shoulder complaints on those occasions.  The 
importance of the finding on separation examination of 
clinically normal upper extremities is that it demonstrates 
that trained military medical personnel were of the opinion 
that no left shoulder disability was present at that time.  
Also of significance is the fact that at the time of his 
October 1982 separation examination, the veteran did not 
report any left shoulder complaints and reported his present 
health as "good."  This suggests that the veteran himself 
did not believe that he had any ongoing left shoulder 
problems at that time.  

The Board notes that there has been no post-service diagnosis 
of left shoulder disability.  In this regard, in November 
2006, the VA examiner found no significant abnormal 
musculoskeletal pathology of the left shoulder.  As such, 
there is no evidence of record to support a finding that the 
veteran has a current left shoulder disability.  In the 
absence of proof of a present disability, there can be no 
valid claim for that disability.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).

Thus, service connection for left shoulder disability is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left arm disability

Service medical records are completely devoid of a left arm 
injury.  Moreover, the veteran's upper extremities were 
clinically evaluated as normal on examination in October 1982 
and on examination in July 1984.  The clinically normal upper 
extremities findings are significant in that it demonstrates 
that trained military medical personnel were of the opinion 
that no left arm disability was present at those times.  Also 
of note is the fact that at the time of his October 1982 
separation examination, the veteran did not report any left 
arm complaints and reported his present health as "good."  
This suggests that the veteran himself did not believe that 
he had any ongoing left arm problems at that time.  As such, 
there is no evidence of record to support a finding that any 
current left arm disability is etiologically related to 
service or any incident therein.  

While acknowledging the veteran's belief that left arm 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for left arm disability is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left hand disability

Service medical records also do not reflect a left hand 
injury suffered in service.  There is also no supporting 
evidence of any left hand disability for years after service.  
As such, there is no evidence of record to support a finding 
that any current left hand disability is etiologically 
related to service or any incident therein.  There is no 
evidentiary basis to link any current chronic left hand 
disorder to service.  With regard to this issue, there is 
also not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Hepatitis C

The veteran has also claimed entitlement to service 
connection for hepatitis C.  He believes hepatitis C is a 
result of surgery to his right hand.  

Service medical records reflect that the veteran underwent 
surgery on his right thumb in 1982.  Service medical records 
do not reflect that the veteran underwent a blood transfusion 
in service, and the veteran has not claimed that a 
transfusion was administered.

Private medical records from Hood Medical Clinics dated in 
July 2005 reflect that the veteran was diagnosed with 
hepatitis C.  

Private medical records from Alamo Medical Research dated in 
August 2005 reflect an assessment of chronic hepatitis C by 
history, unknown genotype, unknown extent of disease.  In 
September 2005, there was an assessment of chronic hepatitis 
C, genotype 1, unknown extent of liver disease.  

The Board notes that the veteran's hepatitis C was not 
addressed at either the January 2005 or the November 2006 VA 
examinations.  

Hepatitis C was diagnosed in July 2005, constituting a period 
of approximately 23 years after separation from service.

The Board finds probative that although it was not until 1990 
that a hepatitis C test became available, there is no 
objective medical evidence that the veteran showed any signs 
or symptoms of hepatitis C until over two decades after 
separation from service.  The veteran has not submitted any 
objective evidence of any post-service symptomatology 
experienced from 1982 through 2005 which could be indicative 
of hepatitis C.  Moreover, once the hepatitis C test became 
available in 1990, a diagnosis was not rendered until 
approximately 15 years later.  The preponderance of the 
evidence is against entitlement to service connection for 
hepatitis.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


